Citation Nr: 1527756	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  10-07 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating (evaluation) in excess of 50 percent for posttraumatic stress disorder (PTSD) from December 10, 2008 to March 4, 2013.

2.  Entitlement to a total disability rating (evaluation) based on individual unemployability due to service-connected disabilities (TDIU) from December 10, 2008 to March 4, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1967 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

In August 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record. 

In January 2013, the Board remanded the initial rating and TDIU appeals to obtain authorization from the Veteran to request records pertaining to private psychological treatment and to provide VA medical examinations to determine the current level of occupational and social impairment due to service-connected PTSD and unemployability due to service-connected disabilities.  The Veteran did not respond to the request for authorization for private treatment records, and VA medical examinations were performed in March 2013.  In consideration thereof, there has been substantial compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).
In a March 2013 rating decision, the RO granted a higher initial rating of 100 percent for PTSD effective from March 4, 2013.  Because the Veteran is now in receipt of the maximum 100 percent rating for PTSD from March 4, 2013, that portion of the rating period is no longer on appeal.  

The issue of entitlement to a TDIU from March 4, 2013 is now rendered moot by virtue of the grant of a 100 percent schedular ("total") rating for PTSD.  
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 4.14, 4.16.  The contention during the course of this appeal was that the Veteran's service-connected PTSD rendered him unemployable, and the 100 percent schedular rating from March 4, 2013 specifically contemplates total unemployability (i.e., total occupational impairment) due to PTSD for that period.  Aside from PTSD (now rated at 100 percent from March 4, 2013, forward), service connection is in effect for tinnitus, rated at 10 percent; and bilateral hearing loss, rated at 0 percent during the period from March 4, 2013.  The evidence does not show that any service-connected disability other than PTSD, either alone or in combination with the other service-connected disabilities, is of such a severity so as to preclude substantially gainful employment. 

The facts presented in this case are distinguishable from Bradley v. Peake, 
22 Vet. App. 280 (2008), because the evidence does not show that any service-connected disability or disabilities other than the disability for which a 100 percent schedular rating is assigned (i.e., PTSD) render the Veteran unemployable.  If the Veteran were to be awarded a TDIU ("total" rating) based on service-connected PTSD rendering him unemployable for any time from March 4, 2014, forward, it would impermissibly result in the same disability being "counted twice" in the assignment of a total rating, as it would be rating the "total occupational impairment" twice.  See generally 38 C.F.R. § 4.14.  In consideration thereof, the Board finds that the issue of entitlement to a TDIU from March 4, 2013, forward is now moot and is not before the Board.

FINDINGS OF FACT

1.  For the rating period from December 10, 2008 to March 4, 2013, PTSD was manifested by occupational and social impairment with deficiencies in most areas due to psychiatric symptoms of chronic sleep impairment, flattened affect, disturbances of mood, impaired impulse control with periods of violence, obsessional rituals interfering with routine activities, difficulty adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  

2.  The Veteran reported a high school education, has past relevant work experience in state park management, and has not worked since 2000.

3.  For the period from December 10, 2008 to March 4, 2013, the service-connected disabilities are PTSD, to be rated at 70 percent; bilateral tinnitus, rated at 10 percent; and bilateral hearing loss, rated at 0 percent.  The combined disability rating is 70 percent.   

4.  The Veteran is unable to secure or follow a substantially gainful occupation solely as a result of the service-connected disabilities.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial rating of 70 percent, and no higher, for PTSD are met from December 10, 2008 to March 4, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).  

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for the award of a TDIU have been met from December 10, 2008 to March 4, 2013.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For reasons explained below, the Board is granting a TDIU.  Given the favorable outcome of the TDIU appeal, which is a full grant of the benefits sought, the appeal has been substantiated, obviating the need for discussion of how VA fulfilled the duties to notify and assist with respect to that issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Veteran is challenging the initial disability rating assigned following the grant of service connection.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. § 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA.
Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ identified the issues on appeal and posed several questions in order to solicit testimony regarding past and current symptoms, treatment, and functional impairment due to the service-connected PTSD.  At the Board hearing, the Veteran testified that the record was complete with the exception of private mental health treatment records that he planned to submit in support of the appeal; however, the identified records were not submitted.  The Board remanded the appeals in order to request authorization from the Veteran to obtain the private mental health treatment records; however, the Veteran did not respond to the request.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

The RO provided the Veteran with VA medical examinations in July 2009 and May 2011.  The medical examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiners considered the Veteran's subjective complaints as it related to the current symptomatology and its effects on occupation and daily life; therefore, the VA medical examiners had adequate facts and data regarding the history and condition of the claimed disability when providing the medical opinion.  For these reasons, the Board finds that the medical examination report is adequate for rating purposes, and there is no need for further medical examination.  

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Initial Rating Analysis for PTSD

For the entire initial rating period on appeal (i.e., December 10, 2008 to March 4, 2013), PTSD has been rated at 50 percent under the criteria at 38 C.F.R. § 4.130, DC 9411.  PTSD is rated under the General Rating Formula for Mental Disorders.  

Under the General Rating Formula for Mental Disorders, a 50 percent rating is prescribed when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders. 

A 70 percent rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242   (1995) (quoting the Diagnostic and Statistical Manual of Mental Disorders at 32 (4th ed. 1994)).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  The use of the phrase "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list and are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) determined that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  Thus, the demonstrated symptomatology is the primary focus when deciding entitlement to a given disability rating and a veteran may be entitled to a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.  

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the PTSD disability picture more closely approximated the criteria for a 70 percent rating under DC 9411 for the entire rating period on appeal.  Throughout the rating period, PTSD was manifested by occupational and social impairment with deficiencies in most areas due to psychiatric symptoms of chronic sleep impairment, flattened affect, disturbances of mood, impaired impulse control with periods of violence, obsessional rituals interfering with routine activities, difficulty adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  See, e.g., May 2011 VA PTSD examination report (demonstrating blunted affect, anxious mood, and circumstantial thought, and reporting a "real short fuse," homicidal thoughts, a recent fight with a person breaking into his house, persistent hypervigilance, easily startled, checking and re-checking safety issues, panic attacks under times of stress, social withdrawal, and difficulty trusting and getting close to others); see also August 2012 Board hearing transcript (testifying that he was separated from his wife since last year, had deficiencies in most areas, suicidal and homicidal ideation, and periods of unprovoked irritability, avoided crowds, and the demise of marital relationship was due to the severity of PTSD).  The severity, frequency, and duration of PTSD symptoms and the associated functional impairment are contemplated by the 70 percent rating criteria (or a lesser included rating).  

Although other evidence during the period suggests that the PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as chronic sleep impairment, mild memory loss, mild anxiety, and avoidance of family functions and the public, which is symptomatology and the level of impairment consistent with the 50 percent (or lesser) rating criteria, the Veteran told the March 2013 VA PTSD examiner that he often had not accurately reported PTSD symptoms during visits to VA because he had anxiety and significant re-experiencing of symptoms that lasted for several weeks thereafter.  The Veteran's account of having under-reported PTSD symptomatology and functional impairment during visits to VA is credible and of significant probative value, particularly given the August 2012 Board hearing testimony of marital separation since 2011 and documentation of divorce in 2013 when the Veteran repeatedly denied having any marital problems during the course of treatment in January 2009 and at VA PTSD examinations in July 2009 and May 2011.  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's PTSD disability picture more closely approximates occupational and social impairment in most areas due to psychiatric symptomatology, to include chronic sleep impairment, flattened affect, disturbances of mood, impaired impulse control with periods of violence, obsessional rituals interfering with routine activities, difficulty adapting to stressful circumstances, and an inability to establish and maintain effective relationships; therefore, an initial rating of 70 percent under DC 9411 for PTSD is warranted for the entire rating period.  38 C.F.R. §§ 4.3, 4.7.
    
The Board next finds that the weight of the evidence is against a finding that the PTSD disability picture more closely approximates the criteria for the next higher 100 percent rating under DC 9411 for any period.  The weight of the evidence is against a finding that PTSD symptoms are of the frequency, severity, and duration contemplated by the schedular criteria for the 100 percent rating or that PTSD symptoms cause total occupational and social impairment at any time during the rating period.  

The evidence shows that the Veteran has, at various times during the rating period, both indicated and denied having suicidal ideation and homicidal ideation.  He has denied having any plan to commit a suicidal or homicidal act and a history of assaults.  The evidence shows one incident of a fight with someone breaking into his house, but no indication of a history of hurting others.  Thus, the weight of the evidence does not show a persistent danger of hurting self or others.  The evidence shows some evidence of impaired (i.e., circumstantial) thinking, but the Veteran has denied having hallucinations and delusions to mental health professionals, to include at the time of the July 2009 VA PTSD examination.  There was no indication of reported hallucinations or delusions at the time of the March 3013 VA examination even though the Veteran reported worsening PTSD symptoms and admitted that he had previously had not truthfully answered PTSD screen because he did not want any questions asked because of the anxiety it aroused.  Thus, the weight of the evidence is against a finding of gross impairment in thought processes or persistent delusions or hallucinations.  Because the evidence shows orientation to time and place throughout the rating period, the evidence does not show disorientation to time or place.  Although there is some evidence of memory impairment, the evidence does not show memory loss to the degree that the Veteran has not recalled the names of close relatives, his own (former) occupation, or his own name.     

Additionally, although the evidence shows that the Veteran separated from his wife in 2011 and divorced in 2013 and typically engaged in solitary hobbies, the weight of the evidence is against a finding of total social impairment.  The Veteran has maintained good relationships with his children throughout the rating period.  See, e.g., July 2009, May 2011, and March 2013 VA PTSD examination reports.  Also, during the rating period, he enjoyed a close relationship with his cousin with whom he occasionally fished.  See March 2013 VA PTSD examination report.   Because the 100 percent rating specifically contemplates total occupational and social impairment due to PTSD symptomatology, the evidence showing that PTSD symptoms have not caused total social impairment throughout the rating period weighs against finding that the schedular criteria for a 100 percent rating are met.   

Extraschedular Referral Analysis

The Board has further considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that is not already encompassed by the current 70 percent rating for the entire rating period.  The schedular rating criteria, DC 9411, specifically provides for disability ratings based on a combination of symptoms and clinical findings.  For the entire rating period on appeal, the Veteran's PTSD was manifested by occupational and social impairment in most areas such due to psychiatric symptoms of chronic sleep impairment, flattened affect, disturbances of mood, impaired impulse control with periods of violence, obsessional rituals interfering with routine activities, difficulty adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  The PTSD symptoms demonstrated by the Veteran are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Because the schedular rating criteria is adequate to rate the Veteran's PTSD disability, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

Furthermore, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  For these reasons, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted in this case.  38 C.F.R. § 3.321(b)(1). 

TDIU Legal Criteria

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

It is provided further that the existence or degree of non-service-connected disabilities or previous unemployability status will be disregarded where the percentages referred to above for the service-connected disability or disabilities are met and, in the judgment of the rating agency, such service-connected disabilities render a veteran unemployable.   Id.

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.   A veteran's employment history, his or her educational and vocational attainment, as well as his or her particular physical disabilities are to be considered in making a determination on unemployability.

In order for a veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

TDIU Analysis

From December 10, 2008 to March 4, 2013, service connection is in effect for PTSD, now rated at 70 percent; bilateral tinnitus, rated at 10 percent; and bilateral hearing loss, rated at 0 percent.  The combined disability rating is 70 percent.  Thus, the Veteran has two or more service-connected disabilities, with one service-connected disability rated at 40 percent or higher (i.e., PTSD), and the combined rating for the service-connected disabilities is 70 percent; therefore, the threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a) are met.  

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the Veteran is unable to obtain or maintain substantially gainful employment solely due to the service-connected disabilities.  The evidence shows that the Veteran has a high school education, has past relevant work in state park management, and has not worked since 2000 due to retirement after 23 years on the job.  See July 2009 VA PTSD report; March 2010 VA Form 21-8940.  After interview and examination of the Veteran, the March 2013 VA examiner opined that PTSD symptoms were severe enough to render him unable to obtain or maintain substantially gainful employment.  The March 2013 VA PTSD examiner explained that symptoms of anger, anxiety, suicidal ideation, difficulty coping with everyday stressors, lack of motivation, anhedonia, and occasional dissociative symptoms and flashbacks.  Although the March 2013 VA PTSD examination report is outside of the rating period on appeal, the medical opinion addressing the Veteran's unemployability is significant given the Veteran's admission that he had previously under-reported PTSD symptomatology and its effects on functional impairment during visits to the VA.  

When the Veteran's symptoms and impairment due to service-connected disability is viewed in relation to past work experience, education, and training, the fact that the Veteran has difficulty interacting with the public, and managing periods of stress becomes more significant.  The Veteran's past work experience as a manager of a state park required interaction with the public on a regular basis and likely included periods of stress.  During the rating period on appeal, PTSD was manifested by social withdrawal and difficulty interacting with others, irritability with periods of violence, and panic attacks during periods of stress.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran is unable to secure or follow substantially gainful employment solely due to the service-connected disabilities (i.e., PTSD); therefore, a TDIU is warranted for the period from December 10, 2008 to March 4, 2013.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

An initial disability rating for PTSD of 70 percent, but no higher, from December 10, 2008, to March 4, 2013, is granted.

A TDIU from December 10, 2008 to March 4, 2013, is granted.



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


